DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 33-37 in the reply filed on 02/08/2022 is acknowledged.
Claims 38-45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.
Claim Objections
Claim 35-36 objected to because of the following informalities:
In claims 35 and 36, “nylon yarn 6” should read --nylon 6 yarn--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 9617663 of record) hereinafter Jeon.
Regarding claim 33, Jeon teaches:
a hybrid dip cord for a radial pneumatic tire (abstract), characterized in that
one nylon 6,6 yarn or nylon 6 yarn and one aramid yarn were pre-twisted respectively and cabled to thereby generate a raw cord (Col 3, ln 19-28), and
the raw cord is immersed in a dipping solution and then heat-treated to heat-shrink the nylon 6,6 yarn or the nylon 6 yarn so that the length of the nylon 6,6 yarn or the nylon 6 yarn is shorter than that of the aramid yarn (Col 3, ln 19-28; col 4, ln 19-22).
Regarding claim 34, Jeon teaches the cord of claim 33.
Jeon further teaches wherein the shrinking of the nylon 6,6 or nylon 6 yarns in the heat treatment step uses one selected from the group consisting of a method of controlling the tension applied to the raw cord, a method of adjusting the heat treatment temperature, and a method of controlling the heat treatment time (Col 4, ln 23-26).
Regarding claim 35, Jeon teaches the cord of claim 33.
Jeon further teaches wherein when the raw cord is untwisted, the aramid yarn is 5 to 100 mm/m longer than the nylon 6,6 yarn or nylon yarn 6 (Table 1: examples 1-4; col 4, ln 54-67).
Regarding claim 36, Jeon teaches the cord of claim 33.
Jeon further teaches wherein when the raw cord is untwisted, the aramid yarn is 10 to 30 mm/m longer than the nylon 6,6 yarn or nylon yarn 6 (Table 1: examples 2-4; col 4, ln 54-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Fritsch et al. (US 6601378 of record) hereinafter Fritsch.
Regarding claim 37, Jeon teaches the cord of claim 33.
Jeon does not teach wherein a fatigue resistance of the hybrid dip cord is 80% or more.
However, Jeon teaches that it is desirable to have high fatigue resistance (col 3, ln 3-7).
In the same field of endeavor regarding hybrid cords, Fritsch teaches that the fatigue resistance of a hybrid cord is determined by the cable twist applied to it, and that optimizing cable twist leads to maximizing fatigue resistance (col 5, ln 21-30).
Therefore, one of ordinary skill in the art would recognize that the cable twist and fatigue resistance to be result effective variables.  It has been held that optimizing for a result effective variable is obvious for one of ordinary skill in the art as it falls under the purview of routine optimization.  See MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have optimized/maximized the fatigue resistance of the hybrid cord as taught by Jeon since Fritsch teaches that the fatigue resistance is a result effective variable.
Furthermore, since the prior art product is made of the same materials by the same product-by-process steps of the claimed invention, one of ordinary skill would reasonably expect the prior art product to have the claimed properties as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                          /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743